Citation Nr: 0307384	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  02-07 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse.  


REPRESENTATION

Appellant represented by:	A.D. Ladds, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her sister



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant claims to be the legal widow of the deceased 
veteran, who had active service from December 1942 to 
February 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Sometime in 1997, the veteran's complete claims file 
was lost, and the current record consists only of a rebuilt 
claims file.  

In January 2003, the appellant and her sister testified at a 
hearing at the RO before the undersigned.  A transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The appellant married the veteran in December 1941, and 
she was still married to him when he died in December 1999.  

3.  The appellant and the veteran had not lived together 
since approximately 1962 or 1963, when the veteran deserted 
the appellant; she was not at fault in their initial 
separation.  


CONCLUSION OF LAW

The appellant is entitled to recognition by VA as the 
veteran's surviving spouse.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. §§ 3.50, 3.53 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)), or the regulations 
implementing it (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002)) is not required in this case because 
the evidence and information currently of record are 
sufficient to substantiate the appellant's claim.  

For the purpose of administering veterans' benefits, the term 
"surviving spouse" of a veteran means a person of the 
opposite sex who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran, 
and after September 19, 1962, lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50.  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of the veteran's death 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Fault or the absence of fault will be determined based upon 
an analysis of conduct at the time of the separation.  This 
means that the conduct of the spouse after the separation is 
not a factor in determining continuous cohabitation and may 
not be used as a basis in disallowing benefits based upon 
continuous cohabitation.  38 C.F.R. § 3.53(a); M21-1, 
Part IV, 12.09; see also Gregory v. Brown, 5 Vet. App. 108, 
112 (1993).  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b).  

In the present case, the veteran married the appellant in 
December 1941, and he reportedly deserted her and their three 
children in approximately 1962 or 1963.  This assertion by 
the appellant has been corroborated by her sister and her 
brother.  

According to the appellant, the veteran later told her that 
he had obtained a Mexican divorce from her, and he married 
another woman in September 1964 with whom he continued to 
live up until her death in August 1996.  He also applied for 
and was awarded VA benefits for his second wife until her 
death in August 1996.  However, all information relating to 
the alleged Mexican divorce and the veteran's second marriage 
was lost along with the original claims file in 1997 and has 
not been recovered.  

The appellant maintains that she was never a party to the 
veteran's alleged Mexican divorce, never consented or agreed 
to that divorce, and has no documentary evidence relating to 
that divorce.  Accordingly, she maintains that the veteran's 
alleged Mexican divorce from her in the 1960's was invalid 
and of no legal effect.  Nevertheless, she admits that, 
relying upon the veteran's statement that he had obtained a 
divorce from her, she remarried another man in October 1983, 
with whom she lived until they were divorced in November 
1994.  

The veteran died in December 1999, and the official 
Certificate of Death reports his marital status as 
"Widowed," based upon information received from his (and 
the appellant's) son.  The Social Security Administration has 
awarded the appellant widow's benefits, apparently based upon 
her status as the veteran's legal widow.  

The Board notes that there is no realistic prospect of 
obtaining any further clarifying evidence at this time.  
There is currently before the Board no documentary evidence 
to indicate that the veteran legally divorced the appellant 
in the 1960's, or that she was not still legally married to 
the veteran when he died in December 1999, even though they 
had not lived together for many years and had not conducted 
themselves as if they believed themselves to be still married 
to each other.  The appellant openly lived as the wife of 
another man after their separation, but not after the 
veteran's death.  She also apparently refused when he asked 
to get back together with her after his second wife died in 
1996, but this does not establish that the initial separation 
was the appellant's fault.  

In sum, the evidence satisfactorily establishes that the 
appellant's marriage to the veteran was not terminated by 
divorce and that she was not at fault in the initial 
separation.  Thus, in accordance with the controlling law and 
regulations and the relevant precedent of the U. S. Court of 
Appeals for Veterans Claims, the appellant is entitled to 
recognition as the surviving spouse of the veteran.  



ORDER

Recognition by VA as the surviving spouse of the veteran is 
granted.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

